Citation Nr: 1622556	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for patellofemoral syndrome, right knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from April 1994 to November 1997.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denied reopening the claim for service connection for patellofemoral syndrome, right knee, on the basis that new and material evidence had not been received, granted service connection for patellofemoral syndrome, left knee, and assigned that disability an initial 10 percent rating.  

At the time of this decision, the RO was not in possession of the Veteran's service treatment records and denied the claim to reopen based on the absence of evidence of service treatment records and a chronic knee disability.  Subsequently, however, VA associated such records with the Veteran's case, necessitating a recharacterization of the claim, as shown above.  Under 38 C.F.R. § 3.156(c) (2015), new and material evidence is no longer required to reopen the claim and the Board must reconsider it on its merits in light of the newly secured evidence.   

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.  

The claim of entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, left knee, is addressed in the REMAND portion of the decision, below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Patellofemoral syndrome of the right knee is related to the Veteran's in-service right knee complaints.


CONCLUSION OF LAW

Patellofemoral syndrome, right knee, was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

In this case, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable disposition, explained below, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran is seeking service connection for a right knee disability on either a direct basis, as related to his active service, or on a secondary basis, as related to his service-connected left knee disability.  The evidence of record satisfies all elements of a claim for service connection on a direct basis. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; 
(2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Post-service medical documents, including a report of VA examination conducted in April 2010 and an October 2014 letter from V. Dooley, M.D., establish the current disability element of a claim for service connection.  They confirm that the Veteran currently has a right knee disability characterized as patellofemoral syndrome and arthritis.  

Service treatment records establish the in-service occurrence element of a claim for service connection.  They show that the Veteran began expressing right knee complaints in 1997, three years into his four-year period of service.  At that point, he had already received years of care for left knee problems so treatment rendered thereafter, including physical therapy, involved both knees.  Eventually, based on a lack of improvement, the Veteran underwent review by a Physical Evaluation Board, which determined that he had bilateral patellar tendonitis and iliotibial band syndrome with structural instability.  He was discharged in November 1997, the narrative reason being disability. 

The report of VA examination conducted in April 2010 and a VA medical opinion provided in September 2010 establish the nexus element of a service connection claim.  The examiner who prepared both was not privy to all of the Veteran's service treatment records and, as such, did not discuss the Veteran's right knee.  Instead, based on in-service left knee x-rays dated in 1994 and 1997, which substantiated the Veteran's assertions of in-service knee pain, and the left knee disability then present, the examiner found the patellofemoral syndrome of the left knee at least as likely as not related to the in-service left knee complaints.  

Given the service treatment records that have since been associated with the record, the Board finds this favorable opinion equally applicable to the right knee.  Such records include not only left knee complaints, but also right, beginning in 1997, and in-service diagnoses of patellar tendonitis, iliotibial syndrome and patellofemoral syndrome affecting both knees.  All in-service findings pertinent to the right knee are identical to those of the left as are current left knee and right knee diagnoses.  

Inasmuch as patellofemoral syndrome of the right knee is at least as likely as not related to the Veteran's in-service right knee complaints, the Board concludes that that condition was incurred in service.


ORDER

Service connection for patellofemoral syndrome, right knee, is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remaining claim for an initial rating in excess of 10 percent for patellofemoral syndrome, left knee, but additional development is needed before the Board can proceed.

During the course of this appeal, VA assisted the Veteran by affording him a VA examination for the purpose of determining the severity of his service-connected left knee disability.  Unfortunately, as the Veteran's representative alleges in a May 2016 Appellant's Brief, the report of this examination is inadequate to decide this claim.  Therein, the VA examiner noted "no frequent flare-ups", but did not comment on the extent to which the Veteran's range of motion was further limited during the flare-ups the Veteran reported, infrequent or otherwise.  

Accordingly, this claim is REMANDED for the following action:

1.  Afford the Veteran a VA knee examination for the purpose of determining the severity of his left knee disability during flare-ups.  Ask the examiner to follow the instructions below.

a.  Request the Veteran to describe the nature and severity of his left knee flare-ups, including the extent to which these flare-ups cause additional interference with his ability to function.

b.  To the extent possible, based on the Veteran's description, note objectively any additional loss of function, particularly with regard to motion loss (in terms of degrees), during flare-ups. 

c.  Provide rationale for the opinion.

d.  If the opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

3.  Thereafter, readjudicate this claim.  If it remains denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period to respond before returning the claims file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


